Citation Nr: 0205344	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-07 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The appellant is a veteran who had active military service 
from October 1969 to January 1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 1997, the Board upheld the RO's denial of 
the veteran's claim.  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).

In September 1998, the General Counsel for VA (General 
Counsel) filed a motion to vacate the Board's decision and to 
remand this matter for development and readjudication in 
light of the decision in Hodge v. West 155 F.3d 1356 (Fed. 
Cir. 1998), (decided following the Board's August 1997 
determination).  The Court granted the motion in November 
1998, vacating and remanding the case to the Board.

In August 1999, the Board reviewed the case in light of the 
Court remand, and again denied the claim.  The veteran again 
appealed to the Court.  In October 2000, the Court initially 
affirmed the Board's determination.  In April 2001, however, 
the Court withdrew its October 2000 decision, vacated the 
Board's August 1999 decision, and remanded the case for 
reconsideration in light of the November 2000 enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by the RO in October 1987; the veteran did not timely file an 
appeal of this determination.  

2.  Evidence received since the October 1987 decision is 
either cumulative or redundant and, by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a psychiatric disorder.


CONCLUSION OF LAW

The evidence received since the October 1987 decision of the 
RO that denied service connection for a psychiatric disorder 
is not new and material and that claim may not be reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104, 3.156 (a) (2001) and 66 Fed. 
Reg. 45,620 45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated by the Court, there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103. 5103A, 5107 (West Supp. 2001)).  Regulations 
implementing the VCAA have now been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations eliminate the concept of a well-grounded claim 
and redefine the obligations of VA with respect to the duty 
to assist.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified at 
38 C.F.R. §§ 3.156(a) and 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  They do not apply 
in the instant case as the claim to reopen was filed well 
before August 2001.  

A recent decision from the United States Court of Appeals for 
the Federal Circuit in Dyment v. Principi, __ F.3d __, No. 
00-7075 (Fed. Cir. Apr. 24, 2002), held that § 3(a) of the 
VCAA (the duty to assist and duty to inform sections of the 
VCAA) was not intended to be given retroactive effect.  The 
recent decision in Bernklau v. Principi, __ F.3d __, No. 00-
7122 (Fed. Cir. May 20, 2002) concurred with this decision, 
stating that the decision in Dyment was plainly correct.  The 
recent decisions in Dyment and Bernklau conflict with a VA 
General Counsel opinion which remains in effect, and is 
binding on the Board.  VAOPGCPREC 11-2000 (Nov. 27, 2000).  

The applicability or non-applicability of the VCAA in this 
case, however, is a moot point because any new notice or 
development duties mandated by the VCAA and implementing 
regulations have been met.  Under the VCAA, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In evaluating the VA's duty to 
assist the veteran in the development of his case, the Board 
notes the extensive medical records obtained since the 
veteran filed this claim many years ago.  Significantly, in 
his two appeals to the Court, he has failed to provide any 
indication of evidence not already in the possession of the 
Board that would support his case.  In Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992), the Court stated, in pertinent 
part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

There has never been any indication of missing medical 
records.  Notwithstanding, the Board has noted an April 22, 
1994, treatment report that cites previous admissions for 
psychiatric problems at Braddock Hospital and Jefferson 
Hospital.  In this case, the RO has already attempted to 
obtain records from both of these hospitals in January 1986.  
Records were obtained from Braddock Hospital.  In light of 
the RO's actions in connection with this claim and in the 
processing of the previously denied claims, the Board finds 
that the duty to obtain pertinent records has been fulfilled.  
There is no indication that additional medical records exist 
or that any such records would be relevant and material to 
this claim. 

With regard to the duty to notify, the Board notes the 
extensive communications from the RO, the Board, the General 
Counsel, and the Court over the last ten years including, but 
not limited to, a statement of the case, two Board decisions, 
General Counsel motions, and multiple decisions from the 
Court.  Particularly in light of the Board's August 1999 
decision, the veteran is found to clearly be aware of the 
evidence he needs to substantiate his claim and the laws and 
regulations governing his claim.  The August 1999 decision 
provided the veteran with a detailed review of this case.  

In light of the efforts already made, further attempts at 
development would not be justified.  In written argument 
prepared by the veteran's representative in May 2002, it is 
argued that this case should be remanded to the agency of 
original jurisdiction for consideration under the VCAA and 
the Court's decision Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the circumstances of this case, a remand would 
serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

Service connection for a psychiatric disorder was denied by 
the RO in an October 1987 rating decision on the basis that a 
psychiatric disorder was not shown in service nor was a 
psychosis demonstrated within one year after service.  The 
veteran was notified of that determination and did not appeal 
it within one year after notification.  Accordingly, the 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991).  
This claim was again denied in an April 1991 rating action.  
However, the veteran indicated his disagreement with this 
determination in May 1991.  Thus, to avoid any uncertainty, 
the Board has reviewed all records since the RO denied this 
claim in October 1987 in order to determine if new and 
material evidence has been submitted.

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) (West 1991) and Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) 
provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

At the time of the October 1987 rating decision, the evidence 
of record consisted of service medical records that showed no 
evidence of a psychiatric disorder in service.  Service 
records did show that he was treated for gonorrhea during 
service.  A VA examination in March 1970 was negative for 
psychiatric disorders.  

A private hospital report showed that the veteran was 
hospitalized in October and November 1978 for treatment of 
injuries sustained in a fall.  It was reported that he 
communicated that he had jumped off a bridge in a suicide 
attempt.  On examination he appeared fully alert and 
oriented.  On psychiatric consultation, it was reported that 
there was no suicidal ideation and he denied any suicide 
attempt.  No psychiatric diagnosis was reported.  
Various records from another private hospital reflecting 
treatment in 1982 and 1983 reveal diagnoses including acute 
and chronic alcoholism, depression and psychosis.

The veteran testified at a hearing at the RO in April 1986.  
His testimony was to the effect that he injured his back 
during service and that the pain caused a psychiatric 
disorder.  Service connection for a back disorder was denied 
by the Board in May 1987, and the veteran has not raised that 
issue in connection with his current claim.

VA outpatient clinic records from October 1985 to July 1987 
reveal that the veteran was treated for complaints including 
anxiety, depression and difficulty sleeping.  An impression 
of chronic anxiety reaction with nervous tics was noted.

Since the October 1987 RO decision, additional VA outpatient 
clinic records dated from 1985 to 1991 were received.  These 
records show that the veteran continued to receive occasional 
psychiatric treatment.  Additional VA outpatient clinic 
records from 1990 to 1995 show treatment of the veteran for 
schizophrenia and a schizoaffective disorder.

The veteran testified at a hearing before a hearing officer 
at the RO in December 1991.  He and his representative 
asserted that he contracted venereal disease during service 
and that he now has a chronic psychiatric disorder which 
developed as a result of that condition.  Service connection 
for gonorrhea was denied by the Board in November 1992.  This 
decision was upheld by the Court in March 1994.  The veteran 
has not raised that issue in connection with his current 
claim.

The veteran has variously attributed his psychiatric disorder 
to pain resulting from a back disorder and to psychological 
stress resulting from his developing gonorrhea.  Service 
connection for a psychiatric disorder was initially denied by 
the RO in 1987 because it was not shown during service and 
could not be presumed to have been incurred in service.  It 
was noted at that time that a psychiatric disorder was first 
shown several years after the veteran's separation from 
service.  

The principal reason for the denial of service connection for 
a psychiatric disorder in 1987 was not the absence of the 
disorder, but rather the absence of evidence of the onset of 
the disorder in service or of any nexus between an event in 
service and the current psychiatric disorder.  Consequently, 
additional medical records of treatment for a psychiatric 
disability would provide no basis to reopen the veteran's 
previously denied claim unless they somehow relate the 
psychiatric disability to service.  It is not alleged that 
there are any outstanding records that do so. 

The additional medical evidence received since the 1987 
decision of the RO only confirms that the veteran has a 
psychiatric disorder.  That evidence is cumulative of 
evidence already of record in 1987.  It does not supply any 
new information and, therefore is not "new" for the purpose 
of reopening the veteran's claim for service connection for a 
psychiatric disorder.

Concerning the veteran's contentions before the Court made in 
April 2000, the Board finds no basis to reopen this claim 
based on these contentions.  The presumption of soundness 
would apply to a determination on the merits of a claim and 
not, as here, in a determination regarding the newness and 
materiality of evidence submitted after a final, unappealed 
VA decision.   With regard to the contention that he was 
discharged from service due to a psychiatric disability, this 
is clearly inaccurate.  As stated within the service medical 
board report of December 1969, the veteran was discharged 
from service due to spondylolisthesis that preexisted 
service.  

The veteran has attempted to establish a nexus between his 
current psychiatric disorder and service by asserting that 
the psychiatric disorder was caused by his contracting 
gonorrhea during service.  However, he has presented no 
medical evidence to show a link between gonorrhea and a 
psychiatric disorder.  The veteran himself is not qualified 
to testify as to a causal link between any present 
psychiatric disorder and the episode of gonorrhea in service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495-5 (1994).  
Furthermore, the claim of service connection for gonorrhea 
has also been denied.  So there would be no legal basis for a 
claim os service connection for a psychiatric disorder as 
secondary to gonorrhea.  In any event, this contention is not 
competent and/or material evidence.  It also follows that the 
evidence cannot be so significant that it must be considered 
in order to fairly decide the merits of the claim.  As the 
additional evidence submitted is not new and material, the 
veteran's claim may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

